          Case 1:21-cv-06020-PKC Document 44
                                          41 Filed 08/26/21
                                                   08/25/21 Page 1 of 2




                                         August 25, 2021
                                                             Application GRANTED.
Via ECF
                                                             SO ORDERED.
Hon. P. Kevin Castel                                         8/26/2021
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     AJ Ruiz Consultoria Empresarial S.A. v. Bank of China Limited, et al., 21 Civ.
               6020 (S.D.N.Y.) (PKC) [rel. AJ Ruiz Consultoria Empresarial S.A. v. Banco
               Bilbao Vizcaya Argentaria, S.A., et al., 21 Civ. 6018 (S.D.N.Y.) (PKC)]

Dear Judge Castel:

         Plaintiff and the Defendants that have appeared to date respectfully request that the Court
adjourn the Initial Pretrial Conference currently scheduled for September 3, 2021, see Dkt. 38, to
a date at least 14 days after November 3, 2021. Before this case was transferred to Your Honor,
Judge Failla granted Defendants Bank of China Limited, Dexia Credit Local SA, and Kf W until
November 3 to respond to the Complaint. See Dkts. 30, 35. Plaintiff expects to reach an
agreement with Defendant International Finance Corporation (“IFC”) under which IFC would
respond to the Complaint by the same deadline. Accordingly, consistent with Your Honor’s
Individual Practice 1.B, Plaintiff and Defendants Bank of China Limited, Dexia Credit Local SA,
and Kf W respectfully request that the Court adjourn the Initial Pretrial Conference to a date at
least 14 days after November 3. Though IFC has not yet appeared, it has informed the other
parties that it consents to this relief. No party has previously requested an adjournment of the
Initial Pretrial Conference. 1

Respectfully submitted,




1
  The parties understand that the filing of a pre-motion letter in respect of a motion to dismiss on
or before November 3, 2021 shall stay the time to answer or otherwise move until further order
of the Court, in accordance with section 3.A of the Court’s Individual Practices. The above-
referenced defendants state that they preserve and do not waive any objections they may have,
including regarding lack of personal jurisdiction under Fed. R. Civ. P. 12(b)(2).
          Case 1:21-cv-06020-PKC Document 44
                                          41 Filed 08/26/21
                                                   08/25/21 Page 2 of 2




August 25, 2021
Page 2

/s/ Andrew E. Goldsmith                 /s/ Daniel Goldberger
Andrew E. Goldsmith                     Daniel Goldberger
Derek T. Ho                             DORSEY & WHITNEY LLP
Andrew M. Hetherington                  51 W 52nd St.
KELLOGG, HANSEN, TODD, FIGEL &          New York, NY 10019
  FREDERICK, P.L.L.C.                   (212) 415-9365
1615 M Street, N.W., Suite 400          goldberger.dan@dorsey.com
Washington, D.C. 20036
(202) 326-7900                          Attorney for Defendant Bank of China Limited
agoldsmith@kellogghansen.com
dho@kellogghansen.com
ahetherington@kellogghansen.com

Attorneys for Plaintiff
                                        /s/ Daniel M. Perry
                                        Daniel M. Perry
                                        Alexander B. Lees
                                        Alison Bonelli
                                        MILBANK LLP
                                        55 Hudson Yards
                                        New York, NY 10001
                                        (212) 530-5083
                                        dperry@milbank.com
                                        alees@milbank.com
                                        abonelli@milbank.com

                                        Attorneys for Defendants KfW and Dexia Credit
                                        Local SA
